                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


KEVIN J. LANGENHUIZEN,

       Plaintiff,

     v.                                           Case No. 20-CV-250

ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.


                                 DECISION AND ORDER


       Kevin J. Langenhuizen seeks judicial review of the final decision of the Commissioner

of the Social Security Administration denying his claim for a period of disability and disability

insurance benefits and supplemental security income under the Social Security Act, 42 U.S.C.

§ 405(g). For the reasons below, the Commissioner’s decision will be reversed and the case

remanded for further proceedings consistent with this decision pursuant to 42 U.S.C. § 405(g),

sentence four.

                                       BACKGROUND

       On April 26, 2016, Langenhuizen protectively filed a Title II application for a period

of disability and disability insurance benefits and a Title XVI application for supplemental

security income, alleging disability beginning March 31, 2014 (Tr. 16) due to a shattered heel

and a heart condition (Tr. 356). Langenhuizen’s applications were denied initially and upon

reconsideration. (Tr. 16.) Langenhuizen filed a request for a hearing, and a hearing was held

before an Administrative Law Judge (“ALJ”) on June 27, 2018. (Tr. 34–79.) Langenhuizen

testified at the hearing, as did Leslie Goldsmith, a vocational expert. (Tr. 34.)



          Case 1:20-cv-00250-NJ Filed 03/31/21 Page 1 of 13 Document 19
       In a written decision issued October 31, 2018, the ALJ found that Langenhuizen had

the severe impairments of coronary atherosclerosis, status-post cardiac bypass surgery with

aortic and mitral valve replacement; history of left foot fracture, status-post surgical open

reduction internal fixation (“ORIF”); and obesity. (Tr. 19.) The ALJ found that

Langenhuizen did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (the

“Listings”). (Id.) The ALJ further found that Langenhuizen had the residual functional

capacity (“RFC”) to perform medium work, with the following limitations: he can only

operate foot controls with the left lower extremity on an occasional basis; he can only climb

ramps and stairs occasionally; he can never climb ladders, ropes or scaffolds; and he can never

work at unprotected heights or around moving mechanical parts. (Id.)

       Although Langenhuizen was unable to perform his past relevant work as a

laborer/construction worker (Tr. 24), the ALJ found that given Langenhuizen’s age,

education, work experience, and RFC, jobs existed in significant numbers in the national

economy that he could perform. (Tr. 24–26.) As such, the ALJ found that Langenhuizen was

not disabled from March 31, 2014 through the date of the decision. (Tr. 26.) The ALJ’s

decision became the Commissioner’s final decision when the Appeals Council denied

Langenhuizen’s request for review. (Tr. 1–6.)

                                            DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); 42 U.S.C.

§ 405(g); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not


                                                2

            Case 1:20-cv-00250-NJ Filed 03/31/21 Page 2 of 13 Document 19
conclusive evidence; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal

quotation and citation omitted). Although a decision denying benefits need not discuss every

piece of evidence, remand is appropriate when an ALJ fails to provide adequate support for

the conclusions drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge”

between the evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

        The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

        2.      Application to This Case

                2.1      Medical Background

                         2.1.1 Left Foot Injury

        On March 31, 2014, his alleged onset date, Langenhuizen fell approximately five feet

from scaffolding at work, landing on a plank on the ground. (Tr. 456.) He suffered a

comminuted1 left calcaneus2 fracture of his left foot. (Tr. 457.) Langenhuizen underwent

ORIF surgery in April 2014, with orthopedic plates and screws placed in his left heel. (Tr.

                                 
1
  “Comminuted” indicates that the bone was broken into several pieces. Stedman’s Medical Dictionary,
Comminuted (27th ed. 2000).
2
  The largest of the tarsal bones; it forms the heel and articulates with the cuboid anteriorly and the talus
superiorly. Stedman’s, Calcaneus.

                                                     3

             Case 1:20-cv-00250-NJ Filed 03/31/21 Page 3 of 13 Document 19
574.) Langenhuizen attended physical therapy from July 2014 until September 2014, when

he had ORIF wound debridement surgery to address his non-healing wound from the April

surgery. (Tr. 476–91.) Langenhuizen continued with physical therapy from October 2014

through early January 2015. (Tr. 491–558.) At the conclusion of his physical therapy,

Langenhuizen treated with the podiatrist who performed his surgeries, Dr. Todd Derksen.

(Tr. 563.) In December 2014, Dr. Derksen noted that Langenhuizen continued to have a

considerable amount of postoperative edema, fifty percent decreased subtalar joint range of

motion, mild decreased midtarsal motion, and tenderness with palpation and manipulation

of the joint. (Id.) Dr. Derksen stated that Langenhuizen would continue to have ankylosing

of the joint which would “likely give him a low disability rating”; however, he found that

Langenhuizen “made enough progress that we can get him back to more normal duty at this

point.” (Id.) Dr. Derksen cleared Langenhuizen to return to work, but limited him to a 15-20

minute sit-down break every two hours. (Id.)

       In January 2015, Langenhuizen followed-up with Dr. Derksen. (Tr. 562.) At this

point, Dr. Derksen found that after physical therapy, Langenhuizen had reached his

maximum medical improvement and assigned him a permanent partial disability rating of

25%—15% representing the ankylosing of the subtalar joint and 10% for the moderate pain

that limits his daily activities and work. (Id.) Dr. Derksen stated that Langenhuizen “will have

permanent work restrictions of must be allowed to sit every two hours.” (Id.) Dr. Derksen

stated that Langenhuizen should follow-up as needed, and noted that he may eventually need

a subtalar fusion surgery. (Id.)

       In February 2015, Langenhuizen began working with the Wisconsin Division of

Vocational Rehabilitation (“DVR”). (Tr. 600.) The DVR assessed Langenhuizen with serious


                                               4

          Case 1:20-cv-00250-NJ Filed 03/31/21 Page 4 of 13 Document 19
limitations in mobility (Tr. 601) and noted in September 2015 that he would need a job “that

is sedentary in nature” (Tr. 605). Langenhuizen reported that the longest he could stand was

for one and a half hours, before needing to sit and elevate his left foot due to pain. (Tr. 606.)

       On June 4, 2015, State Agency physician Dr. Pat Chan assessed Langenhuizen’s

functioning at the initial level. (Tr. 89.) Dr. Chan noted that Dr. Derksen restricted

Langenhuizen to sitting every two hours due to swelling and decreased range of motion in

the left ankle. Dr. Chan gave Dr. Derksen’s statements “great weight considering the medical

findings support statements,” and noted that “break restrictions are permitted w/two 15 min

breaks and one 30 min lunch break w/n a 8 hour workday.” (Tr. 88–89.) Dr. Chan opined

Langenhuizen should be limited to light work. (Tr. 87.) On reconsideration, State Agency

physician Dr. George Walcott agreed with Dr. Chan’s assessment. (Tr. 122–23.)

       After not treating with Dr. Derksen for approximately a year and a half, Langenhuizen

returned in August 2016, complaining of throbbing heel pain on a daily basis, worse with

weightbearing, and pain extending out to the ball of his foot. (Tr. 946.) Langenhuizen

described the pain as feeling “like he is walking on a stone,” and stated that the pain began

during physical therapy but had slowly gotten progressively worse. (Id.) Langenhuizen stated

that the more active he gets, the sharper the pain. (Id.) Upon physical examination, Dr.

Derksen noted mild edema throughout the rear foot, mild decreased ankle range of motion,

and moderately decreased subtalar joint range of motion, about 50% of normal. (Id.) Dr.

Derksen found that Langenhuizen could likely improve the metatarsalgia non-operatively,

but would more than likely require eventual surgery to address the subtalar joint pain. (Id.)

Dr. Derksen recommended cortisone injections, prescribed Meloxicam, and gave him

Powerstep arch supports with metatarsal pads. (Tr. 946–47.) A few weeks later, during a


                                                5

          Case 1:20-cv-00250-NJ Filed 03/31/21 Page 5 of 13 Document 19
comprehensive physical exam, Langenhuizen reported left heel pain to his treating provider,

who noted that he “[f]avors left foot some with initial steps after sitting for awhile.” (Tr. 952.)

       In November 2016, Dr. Chan again reviewed Langenhuizen’s file at the initial level.

(Tr. 131–35.) This time, Dr. Chan limited Langenhuizen to medium work (Tr. 131) and gave

Dr. Derksen’s permanent work restrictions “little weight,” stating that needing a rest period

to sit down at least every two hours was “open for interpretation.” (Tr. 133.) At the

reconsideration level in January 2017, State Agency physician Dr. William Fowler agreed

with Dr. Chan’s subsequent assessment of medium work. (Tr. 171.)

       In late December 2016, Langenhuizen sought a second opinion on his foot with Dr.

Richard Hammond. (Tr. 1000.) Langenhuizen reported pain, primarily in the plantar aspect

of his left forefoot underneath the fifth metatarsal, stating that it felt like “he is walking on a

stone.” (Id.) Langenhuizen stated that the over-the-counter inserts given to him by Dr.

Derksen did not help his foot and he was also experiencing joint stiffness and numbness. (Id.)

Upon physical examination, Dr. Hammond noted full range of motion of the bilateral ankle

joints without pain; but limited range of motion in eversion, supination, and pronation

motions of the subtalar joint on the left without pain. (Tr. 1001.) He found moderate pain to

palpation on the plantar aspect of the 5th metatarsal head on the left and a pes planus foot

type (i.e., flat foot) when ambulating. (Id.) Langenhuizen was fitted for orthotics and felt some

immediate relief from the pain and discomfort. (Tr. 1015.)

       In March 2018, Langenhuizen treated with his primary care provider, who noted that

Langenhuizen was not engaging in regular exercise due to ongoing problems with his left

heel. Langenhuizen stated that he planned on rechecking his ankle with Dr. Derksen. (Tr.

1031.) It was recommended that Langenhuizen use a stationary bike for exercise because his


                                                6

          Case 1:20-cv-00250-NJ Filed 03/31/21 Page 6 of 13 Document 19
ankle issues made it difficult for him to walk. (Tr. 1035.) In June 2018, Langenhuizen was

treated in the emergency room after he sprained his ankle while mowing the lawn, causing

increased pain and swelling. (Tr. 1072.) At the administrative hearing, Langenhuizen testified

that his ankle continued to swell and that motion was difficult. (Tr. 49–50.) He stated that if

he performs an activity on his feet like mowing the lawn, after approximately one and a half

hours, he needs to sit and elevate his ankle. (Tr. 61–62.)

                      2.1.2 Cardiac Impairment

       During a pre-operative assessment prior to foot surgery in April 2014, Langenhuizen

treated with Dr. Thomas Lewandowski, who noted that while Langenhuizen suffered from

coronary artery disease, he was otherwise asymptomatic with moderate activity. (Tr. 471–

74.) In October 2015, Langenhuizen underwent a cardiac catheterization after having an

abnormal nuclear stress test and increased symptoms of angina. (Tr. 627, 630.) The

catheterization showed severe coronary artery disease and chronic total occlusion in the mid-

right coronary artery. (Tr. 637.) On May 3, 2016, Langenhuizen underwent a triple coronary

artery bypass grafting surgery and mitral and aortic valve replacement. (Tr. 646.)

Langenhuizen participated in cardiac rehabilitation through July 2016. (Tr. 869–922.) While

doing cardiac rehabilitation, the therapist noted that Langenhuizen was planning on having

his heel looked at again when he was done with rehab and that his left heel limits his

workloads. (Tr. 869, 873, 876, 882, 888, 891, 894, 897, 900, 903.) Langenhuizen testified that

he has had few problems with his heart since the surgery, except some occasional shortness

of breath when mowing the grass or shoveling snow. (Tr. 54–55.)




                                               7

         Case 1:20-cv-00250-NJ Filed 03/31/21 Page 7 of 13 Document 19
              2.2    Light vs. Medium Work

       The crux of Langenhuizen’s argument is that the ALJ erred in limiting him to medium

level work. In so doing, the ALJ rejected Dr. Derksen’s permanent work restrictions and the

State Agency physicians’ previous limitation to light work based on those restrictions, instead

adopting the State Agency physicians’ subsequent opinions limiting him to medium work.

The ALJ justifies rejecting the State Agency physicians’ previous opinions on the subsequent

evidence of record allegedly showing that Langenhuizen had attained greater exertional

capacity. (Tr. 23–24.) Specifically, the ALJ relies on Dr. Hammond’s physical examination

showing less pain and greater range of motion, as well as the records allegedly showing that

subsequent to his ORIF surgery, Langenhuizen “was able to recover functionality through a

course of treatment that included PT, medications, and the use of orthotics.” (Tr. 22.)

       The shift from light to medium work is significant. At the time Dr. Chan and Dr.

Walcott first assessed Langenhuizen’s limitations (on June 4 and August 24, 2015,

respectively), Langenhuizen was 53 years old (DOB August 30, 1961), or a “person closely

approaching advanced age,” under the regulations. 20 C.F.R. § 404.1563(d). When Dr. Chan

and Dr. Fowler assessed Langenhuizen again in November 2016 and January 2017, he was

55 years old, or a “person of advanced age.” 20 C.F.R. § 404.1563(e). This change is

significant given Langenhuizen’s classification under the “grids.” The grids are a series of

tables broken into separate rules ‘“which classif[y] a claimant as disabled or not disabled,

based on the claimant’s physical capacity, age, education, and work experience.’” Haynes v.

Barnhart, 416 F.3d 621, 627 (7th Cir. 2005) (quoting Walker v. Bowen, 834 F.2d 635, 640 (7th

Cir.1987)); see also 20 C.F.R. Pt. 404, Subpt. P, App. 2 § 200.00(a) (“Where the findings of

fact made with respect to a particular individual’s vocational factors and residual functional


                                              8

         Case 1:20-cv-00250-NJ Filed 03/31/21 Page 8 of 13 Document 19
capacity coincide with all of the criteria of a particular rule, the rule directs a conclusion as to

whether the individual is or is not disabled.”).

       Under grid rule § 202.14, an individual of closely approaching advanced age, with a

high school education, and a lack of transferability of skills, is not disabled when limited to

light work. However, under grid rule § 202.06, this same individual, but now of advanced

age, is disabled under the grid. In contrast, the same individual, limited to medium work, is

not disabled whether of advanced or closely approaching advanced age. See grid rules §§

203.15, 203.22.

       In Langenhuizen’s case, the change from light to medium work says little about his

actual functional limitations. This is because the main difference between light and medium

work is the amount of weight that a person can lift. When it comes to walking, standing, and

sitting, whether under light or medium work, a person must be able to do “a good deal of

walking or standing,” specifically standing or walking, off and on, for a total of approximately

6 hours of an 8-hour workday with sitting occurring intermittently during the remaining time.

Social Security Ruling (“SSR”) 83-10. The record does not indicate that Langenhuizen has

any upper extremity limitations. In fact, in assessing Langenhuizen capable of performing

light work in June 2015, Dr. Chan specifically noted that Langenhuizen had no upper

extremity limitations, but was limited to light work due to Dr. Derksen’s permanent work

restrictions of sitting every two hours for 15-20 minutes. (Tr. 87, 99.) Thus, perhaps if not for

the grid consideration, the change would not be error.

       But given Langenhuizen’s change in age category, the shift from light to medium work

is indeed significant. And neither the State Agency physicians’ explanations, nor the ALJ’s

rationale for adopting the change to medium work, comports with the record. It is entirely


                                                 9

          Case 1:20-cv-00250-NJ Filed 03/31/21 Page 9 of 13 Document 19
unclear why Dr. Chan would give great weight to Dr. Derksen’s permanent work restrictions,

finding they were supported by the record, and two years later give the same restrictions little

weight because the restriction is now “open for interpretation.” (Tr. 133.) And the ALJ

overstates Langenhuizen’s level of improvement. Langenhuizen did not completely “recover

functionality” through PT, medications, and orthotics as the ALJ asserts (Tr. 22); rather, these

methods allowed Langenhuizen to reach a healing plateau requiring the need to sit every two

hours for approximately 15-20 minutes. It is clear from the record that subsequent to

completing physical therapy in early 2015, Langenhuizen continued to experience heel pain

while standing and walking. Although he did not treat for the remainder of the relevant time

period (besides seeking a second opinion in December 2016), this is not surprising, given that

the physical therapist and podiatrist found that Langenhuizen had reached a healing plateau.

The record does not support the ALJ’s rejection of Dr. Derksen’s permanent work restrictions

or support the State Agency physicians’ changed assessment from light to medium level work.

       Again, given the standing, walking, and sitting requirements are the same for light or

medium level work and assuming Langenhuizen does not “grid out,” the Commissioner

argues that the VE in this case did identify jobs that Langenhuizen could perform that

although classified as medium, allow a person to sit for at least two hours. (Commissioner’s

Br. at 21, Docket # 17.) The key distinction, however, is that medium and light work, by

definition, require at least 6 hours of standing and/or walking with “sitting intermittently

during the remaining time.” SSR 83-10. SSR 83-10 states that for medium work, “being on

one’s feet for most of the workday is critical.” Thus, this type of work permits intermittent

sitting. The record, however, supports that after being on his feet for one and a half to two

hours, Langenhuizen needs a sustained period of continuous sitting (as Dr. Derksen found,


                                              10

         Case 1:20-cv-00250-NJ Filed 03/31/21 Page 10 of 13 Document 19
15-20 minutes), before returning to his feet. At the hearing, Langenhuizen’s counsel

specifically asked whether work was available for an individual, limited to medium work,

who “would need to sit every two hours for 15 to 20 minutes.” (Tr. 73.) The VE clarified

“Continuously, like take away from standing and sit for 15 or 20 minutes?,” to which counsel

responded affirmatively. (Tr. 74.) The VE then testified under those circumstances, “that

would probable preclude these jobs.” (Id.) For these reasons, the ALJ must re-examine on

remand whether the record supports Langenhuizen’s ability to stand and/or walk for six out

of eight hours, consistent with medium and/or light level work, given his permanent work

restrictions.

                2.3   Cardiac Condition

       Although this case is being remanded on other grounds, I will briefly address

Langenhuizen’s argument that the ALJ erred by failing to adopt limitations specific to his

heart condition. Langenhuizen argues that the ALJ failed to include any limitations for his

cardiac condition, despite finding the condition to be a severe impairment. He argues that a

severe impairment, “[b]y definition . . . means the condition significantly limits

Langenhuizen’s ability to do basic work activities.” (Pl.’s Br. at 21, Docket # 13.) I do not

agree that the ALJ erred as to Langenhuizen’s cardiac condition. Langenhuizen

acknowledged that his bypass surgery was successful and testified that he has had few

problems with his heart since the surgery, except some occasional shortness of breath when

mowing the grass or shoveling snow. (Tr. 54–55.) Thus, it is unclear what limitations he

believes the ALJ should have included based on his cardiac impairment. A finding that a

claimant’s impairment is “severe” does not necessarily mean that the impairment will affect

the RFC. See, e.g., Winston v. Berryhill, No. 3:16-CV-419-BH, 2017 WL 1196861, at *13 (N.D.


                                             11

         Case 1:20-cv-00250-NJ Filed 03/31/21 Page 11 of 13 Document 19
Tex. Mar. 31, 2017), aff’d, 755 F. App’x 395 (5th Cir. 2018) (“The ALJ must clearly consider

the severe impairments in determining the claimant’s RFC, not necessarily assess limitations

for each severe impairment.”); Sarah B. v. Berryhill, No. 1:17-CV-0080-BL, 2018 WL 3763837,

at *8 (N.D. Tex. June 29, 2018), report and recommendation adopted, No. 1:17-CV-080-C-BL,

2018 WL 3756944 (N.D. Tex. Aug. 8, 2018) (“[T]hat Step 2 only requires ‘a de minimis

showing’ provides an apt reminder that courts must vigilantly keep in mind the differences

between an assessment of RFC and a Step 2 severity finding.”) (internal citation omitted);

Dowell v. Colvin, No. 1:12CV1006, 2015 WL 1524767, at *3 (M.D.N.C. Apr. 2, 2015) (“[A]

finding that a claimant has a severe impairment at step two does not necessarily require a

corresponding restriction in the RFC.”); Carrier v. Astrue, No. CIV. SAG-10-3264, 2013 WL

136423, at *1 (D. Md. Jan. 9, 2013) (“One of her arguments is the ALJ’s RFC was inconsistent

with his Step Two findings of bilateral severe hand impairments. That argument is deficient,

because there is no requirement that every severe impairment correlate with a particular

restriction in the RFC.”). Thus, I do not find the ALJ erred in this regard.

                                      CONCLUSION

       I find that the ALJ erred in his assessment of Langenhuizen’s RFC as to his left foot

impairment and in the corresponding hypothetical to the VE. Because the ALJ’s decision is

not supported by substantial evidence, this case is remanded pursuant to 42 U.S.C. § 405(g),

sentence four for reconsideration consistent with this decision.

                                           ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.


                                              12

         Case 1:20-cv-00250-NJ Filed 03/31/21 Page 12 of 13 Document 19
         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.



         Dated at Milwaukee, Wisconsin, this 31st day of March, 2021.



                                                  BY
                                                   YTTH
                                                     THE
                                                      HE COURT
                                                             T


                                                                      _________
                                                  NANCY JOSJOSEPH
                                                              SEP
                                                                EPH
                                                  United States Magistrate Judge




                                             13

        Case 1:20-cv-00250-NJ Filed 03/31/21 Page 13 of 13 Document 19
